DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4 & 6-7 of prior U.S. Patent No. US 10,979,004 B2. Claims 1-3 are rejected as claiming the same invention as that of claims 1-3 of prior U.S. Patent No. US 10,608,597 B2. This is a statutory double patenting rejection.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. US 106,608,597 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the applicant recites features of the application that contain same features recited in claim 7 of the cited US patent (US 106,608,597 B2). Accordingly, application claim 4 is not patentably distinct from patent claim 7 under an “anticipate" analysis.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 & 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by QUAGLIETTA (US 20170023968 A1, note provisional date filed 4-15-2015).
Regarding claim 1, QUAGLIETTA (Fig. 6) discloses a power amplifier circuit comprising: an amplifier transistor (133) configured to amplify an input signal (RFin) and output an amplified signal, wherein the input signal is supplied to a base of the amplifier transistor and the amplified signal is output from a collector of the amplifier transistor; a bias circuit (e.g. formed by elements 131,602, 604,605,132, 603 and 601) configured to supply a bias current or a bias voltage to the base of the amplifier transistor, the bias circuit comprising: a voltage generation circuit (not shown, external source can be used to generate signal Vref) configured to generate a first direct-current (DC) voltage (see Vref), a second transistor (131), wherein a second DC voltage (signal output from the resistor 601) is supplied to a base of the second transistor (131), and a signal supply circuit (e.g. capacitor 604) disposed between the base of the amplifier transistor (133) and the base of the second transistor (131), the signal supply circuit being configured to supply the input signal to the base of the second transistor; and a first resistance element (element 116 would provide resistance) connected in series between the base of the amplifier transistor and the bias circuit, wherein the bias current or the bias voltage is supplied to the base of the amplifier transistor from an emitter (see emitter terminal of the transistor 131) of the second transistor via the first resistance element.
Regarding claim 2, wherein the signal supply circuit comprises a capacitor (604) connected in series between the base of the amplifier transistor and the base of the second transistor.
Regarding claim 3, wherein the signal supply circuit further comprises a third resistance (603) element connected in series with the capacitor.
Regarding claim 5, further comprising: a second resistance element (601) connected between an output of the voltage generation circuit and the base of the second transistor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/KHIEM D NGUYEN/
Examiner, Art Unit 2843                                                                                                                                                                                             
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843